Citation Nr: 9936215	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  94-17 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's brother


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel 


INTRODUCTION

The veteran, who died in April 1993, had active service from 
June 1967 to June 1969.  He served in Vietnam from November 
1968 to June 1969.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The record indicates that the appellant initiated a claim 
against VA concerning whether VA failed to properly notify 
the veteran of certain test results found on a special VA 
Agent Orange examination in 1985.  A July 1997 letter from 
the RO to the appellant indicates that the claim was 
apparently denied by VA in March 1997.  However, there is no 
indication from the record whether the appellant has further 
pursued a claim under the Federal Tort Claims Act.  

In light of the appellant's contentions regarding this 
matter, the record raises an inferred claim for VA disability 
benefits, under provisions of 38 U.S.C.A. § 1151 (West 1991).  
As this issue is not presently before the Board, it is 
referred to the RO for appropriate action.  In this regard, 
the Board notes that 38 C.F.R. § 1.511 (1999) requires that 
"[w]here a claim under the provisions of the Federal Tort 
Claims Act has been filed, or where such a claim can 
reasonably be anticipated, no information, documents, 
reports, etc., will be disclosed except through the Regional 
Counsel having jurisdiction, who will limit the disclosure of 
information to that which would be available under discovery 
proceedings, if the matter were in litigation.  Any other 
information may be disclosed only after concurrence in such 
disclosure is provided by the General Counsel."  The RO 
should consider the provisions of Section 1.511 in proceeding 
with adjudication of the above referred claim for VA 
benefits, under provisions of Section 1151.  

In September 1999, the Board notified the appellant's 
representative that it proposed to rely on "evidence that it 
developed or obtained subsequent to the issuance of the most 
recent" statement of the case or supplemental statement of 
the case in this claim.  Thurber v. Brown, 5 Vet. App. 119, 
126 (1993).  According to the Board's letter, appellant and 
her representative had 60 days to submit additional evidence, 
argument, or comment.  At the end of 60 days, if the Board 
received no response, it would assume that the appellant and 
the representative had no further evidence to submit, and 
proceed with the appeal.  

Given that the appellant and her representative have not 
responded to the September 1999 letter, the Board will 
proceed with the appeal. 


FINDINGS OF FACT

1.  The immediate cause of the veteran's death in April 1993 
was hepatorenal syndrome due to, or as a consequence of, 
cirrhosis due to, or as a consequence of, chronic hepatitis B 
infection.  Other significant conditions contributing to 
death were refractory ascites, hyponatremia, and 
coagulopathy.

2.  Hepatorenal syndrome, cirrhosis, chronic hepatitis B 
infection, refractory ascites, hyponatremia, and coagulopathy 
were not present in service or manifested for many years 
post-service, and none of the conditions are shown to have 
been related to service.  

3.  The record does not establish that the veteran engaged in 
combat with the enemy or that he was exposed to blood or 
blood products during service.  

4.  At the time of the veteran's death, he had not 
established service connection for any disability; however, 
he had pending claims seeking entitlement to service 
connection for cirrhosis of the liver and hepatitis B.

5.  The evidence of record does not establish entitlement to 
service connection for cirrhosis of the liver and hepatitis 
B, for purposes of accrued benefits.    


CONCLUSIONS OF LAW

1.  Hepatorenal syndrome, cirrhosis, chronic hepatitis B 
infection, refractory ascites, hyponatremia, and coagulopathy 
were not incurred in or aggravated by active service and the 
service incurrence of cirrhosis may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  A disability incurred in or aggravated by service did not 
cause or contribute to the cause of the veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. §§ 3.312 
(1999).

3.  Entitlement to accrued benefits is not warranted.  
38 U.S.C.A. §§ 5101, 5121 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.1000 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are negative for any 
indication of complaints of, or treatment for, hepatitis or 
any liver and kidney problems in service.  The service 
medical records are likewise negative for a documented 
history of any exposure to blood or blood products.  On his 
separation examination in June 1969, physical evaluation was 
normal.  The service medical records show no indication of 
any treatment for injuries or other problems implying the 
veteran was associated with any combat action. 

The veteran's service personnel records show that, after 
basic training, he trained at Fort Gordon, Georgia, as a 
radio relay and carrier operator.  Following his training, he 
served there as an instructor from November 1967 until he 
left for Vietnam in September 1968.  During his time at Fort 
Gordon, the veteran received training in emergency medical 
care in April 1968.  The veteran served in Vietnam from early 
November 1968 until early June 1969.  The records indicate 
that, while in Vietnam, the veteran served as a senior radio 
terminal operator and team chief.  His military occupational 
specialty was in the field of communications.  He returned 
from Vietnam in early June 1969, and was discharged later 
that month.  The service administrative records show no 
indication that the veteran was associated with any combat 
action. 

In November 1992, the veteran filed a claim seeking service 
connection for cirrhosis and hepatitis.  On his application, 
he reported treatment beginning in August 1992.

In support of his claim, the veteran had submitted an October 
1992 letter from Victor Szemetylo, M.D., which stated that he 
had been under the doctor's care since August 1992 when he 
presented with increasing abdominal girth.  A CT scan of the 
abdomen revealed ascites and a small irregular liver 
consistent with cirrhosis and an enlarged spleen.  It was 
reported that further work-up revealed the veteran had 
chronic hepatitis B infection and was hepatitis B surface 
antigen positive.  It was further reported that the veteran 
did not have a history of alcohol use and did not have any 
apparent risk factors for hepatitis B infection.  He did not 
have a history of intravenous drug abuse, blood transfusions, 
promiscuity, nor prostitute exposure.  However, it was stated 
that Dr. Szemetylo understood that the veteran served in 
Southeast Asia during the Vietnam War and he reported that 
during combat he came into contact with blood on numerous 
occasions.  Dr. Szemetylo stated that this may very well have 
been his exposure to hepatitis B.

Private treatment records were received that show the veteran 
was hospitalized in December 1992 for treatment of various 
conditions, including cirrhosis secondary to hepatitis B 
infection.

A March 1993 rating decision by the RO denied service 
connection for cirrhosis of the liver and hepatitis B.  Later 
that month, the veteran initiated an appeal of this 
determination by submitting a notice of disagreement.  

The veteran died in April 1993.  His death certificate lists 
the immediate cause of his death as hepatorenal syndrome due 
to, or as a consequence of, cirrhosis due to, or as a 
consequence of, chronic hepatitis B infection.  Other 
significant conditions contributing to death were listed as 
refractory ascites, hyponatremia, and coagulopathy.  It was 
reported that the approximate interval between the onset of 
his hepatorenal syndrome and death was five days, and the 
approximate interval between the onset of his chronic 
hepatitis B infection and death was 25 years. 

Following the veteran's death, the appellant submitted claims 
seeking to establish service connection for the cause of the 
veteran's death for purposes of dependency and indemnity 
compensation and accrued benefits.  She contends that the 
veteran's hepatitis B infection that caused his cirrhosis of 
the liver and ultimately resulted in his death was the result 
of his exposure to blood and blood products while in Vietnam.

Following the appellant's claim being submitted, additional 
medical records were received.  The report of a laboratory 
test taken at the time of a special VA Agent Orange 
examination in 1985 shows readings of 155 for alkaline 
phosphate and SGOT of 28.  Private treatment records show he 
was hospitalized for surgery in 1987 for treatment of 
epididymitis.  He underwent a left epididymectomy.  The 
records indicate an SGOT reading of 82.  

A May 1993 letter from Dr. Szemetylo states that the veteran 
was under the doctor's care from August 1992 until his death.  
It was reported that the veteran developed cirrhosis 
secondary to chronic hepatitis B infection and that he 
expired secondary to complications of cirrhosis.  The doctor 
again reported that the veteran did not have any apparent 
risk factors for hepatitis B infection.  Specifically, it was 
reported that he did not have a history of alcohol use, 
intravenous drug abuse, blood transfusions, promiscuity, 
prostitute exposure, nor homosexuality.  However, Dr. 
Szemetylo stated that he understood that the veteran served 
in Southeast Asia during the Vietnam War and that the veteran 
had stated that during combat he did come into contact with 
blood on numerous occasions.  It was stated that this was 
very likely his exposure to hepatitis B.

A May 1993 letter from Robert B. Kirkpatrick, M.D., reports 
that the veteran died from complications of cirrhosis of the 
liver secondary to chronic hepatitis B.  The doctor stated 
that the veteran was a corpsman in Vietnam and was frequently 
exposed to blood and blood products without wearing gloves 
while caring for the wounded.  It was additionally stated 
that there was absolutely no history of IV drug abuse, 
alcohol use, blood transfusion, or other known exposure to 
hepatitis B.  Dr. Kirkpatrick stated that, in his opinion and 
in the absence of other risk factors and with the frequent 
contact with blood in the service, that the veteran 
contracted hepatitis B as a result of his job as a corpsman 
in Vietnam.  It was further reported that it was not unusual 
that the veteran had no identifiable episodes of acute 
hepatitis and, in fact, many patients with chronic hepatitis 
B had no acute episodes.  It was therefore not surprising 
that the veteran had no symptoms of hepatitis at the time of 
his discharge from service.  

A December 1993 letter from Dr. Kirkpatrick again noted that 
the veteran had died in April 1993 from complications of 
cirrhosis of the liver secondary to chronic hepatitis B.  In 
this letter, Dr. Kirkpatrick, based on the history provided, 
stated that the veteran was stationed in Vietnam and was 
frequently exposed to blood and blood products without 
wearing gloves while caring for the wounded.  He noted that 
there were absolutely no other risk factors for hepatitis B.  
Dr. Kirkpatrick reported it was his expert medical opinion 
that, in the absence of other risk factors for acquiring 
hepatitis B, the veteran contracted the hepatitis from his 
exposure to blood and blood products while performing his 
duties in Vietnam.  He additionally noted that, in 1968 when 
the veteran was in service, there was no serum test for 
hepatitis and such test did not become available until 1972 
or later.  Thus, it was impossible that the veteran could 
have been tested for the presence of hepatitis B prior to his 
discharge from service.  Dr. Kirkpatrick concluded that it 
was his opinion, based on the veteran's history and the 
doctor's medical care and treatment of him, that his chronic 
hepatitis B with cirrhosis and his ultimate death were the 
result of his duties performed in Vietnam. 

A December 1993 letter form Dr. Szemetylo stated that the 
veteran only had one risk factor for chronic hepatitis B 
infection.  He served in Southeast Asia during the Vietnam 
conflict and was exposed to blood products on multiple 
occasions.  It was noted that the veteran often helped with 
wounded soldiers and with the dead.  The veteran did not have 
any other risk factors for hepatitis B, i.e., no history of 
intravenous drug abuse, blood transfusions, promiscuity, 
prostitute exposure, nor homosexuality.  Dr. Szemetylo stated 
that it was his medical opinion that the veteran contracted 
hepatitis B during his tour in Southeast Asia.  He also noted 
that it may take many years for chronic hepatitis B to 
develop to chronic liver disease, i.e., cirrhosis. 

An April 1994 letter from the Director of the Veterans 
Services Commission in Muskingum County, Ohio, states that 
the letter was being submitted not only as a professional 
statement, but also as a personal testimony for the veteran.  
It was noted that the writer had known the veteran as a 
personal friend since his return from Vietnam.  It was 
reported that the veteran was a good family man with very 
high moral standards, who never used drugs, had nothing to do 
with other women, and never had an alcohol problem.  He would 
not participate or condone any activity which was less than 
that of a Christian man.  It was said that, as pertaining to 
the veteran's case, expert medical opinion had to be defined 
as determined by personal history.  Such a disease as 
hepatitis had no definite incubation period and must be, for 
time of origin purposes, viewed in respect to probable cause 
as determined by the professional and personal history of the 
veteran.  In light of the fact that there was no testing at 
the time of the veteran's discharge, there was justifiable 
cause for VA to favor the veteran's claim by resolving 
reasonable doubt in favor of the veteran.  It was asserted 
that the history of the veteran, both professional and 
personal, left absolutely no other means for which he could 
have contracted hepatitis. 

At a personal hearing in September 1994, the appellant and 
the veteran's brother testified.  The appellant testified 
that she had known the veteran since she was twelve years old 
and that they were married about one year prior to his entry 
into service.  He was in good health and was never sick and 
never had complaints of any illness.  He did not notice any 
symptoms of hepatitis until 1992.  She said that she had 
discovered in reviewing the veteran's records that he had 
taken a 20 hour medical training course at Fort Gordon before 
going to Vietnam.  She referred to various statements that 
she was submitting from individuals who had served in 
different branches of the service during Vietnam and had not 
had similar medical training, but she conceded that none of 
these individuals had served with the veteran.  She also 
referred to several letters concerning the veteran's 
character from people who knew him, and she mentioned that 
unsuccessful attempts had been made to locate someone who had 
served with the veteran in service.  She testified that, 
while the veteran was in Vietnam, he was beside his best 
friend when the friend was killed and he also assisted with 
bagging bodies.  She acknowledged that the veteran did not 
talk to her about Vietnam very often.  When questioned about 
whether the veteran had ever mentioned being in contact with 
someone else's blood, she responded that the veteran never 
talked about the time he was in Vietnam.  Since service, the 
veteran had always been employed in management positions.  
She said that the veteran was not a person who went out and 
did wild things, but that he was just a family man.  

The veteran's brother testified that they were very close 
when he returned from Vietnam and that the veteran did not 
"play around."  He went to work and college, and he raised 
a family.  He testified that the veteran was out in the field 
all of the time that he was in Vietnam, while most guys were 
at headquarters.  The veteran was on the radio truck that was 
lifted up by helicopter and taken to remote areas, he was not 
at headquarters, and he slept in the swamp.  He said that the 
veteran had told him about them having a bloody mess over 
there and that he helped bag bodies, helped work on the 
wounded, and that his best friend, "Anthony", had died in 
his arms.  He also testified that the veteran had not been 
wounded in Vietnam, but that he had leach marks on his legs 
and psoriasis.  He said that the veteran would scratch and 
dig at his ears so much that they would bleed.  He testified 
that he did not know that the veteran had received medical 
training until he was going through the paperwork and found a 
certificate where he went to emergency medical training and 
was able to work on open wounds.  He said that he had talked 
to hundreds of other Vietnam veterans who had never had such 
training.  When asked whether the veteran had ever indicated 
that he had open cuts or anything while he was handling 
bloody cases, he responded that the veteran had told him that 
every time someone got a bloody nose or got hurt they came to 
him and he "worked on" them.  The veteran had said that he 
had been covered with blood in Vietnam when he had bagged old 
bloody bodies and worked on friends beside him.   

A number of lay statements were submitted at the hearing.  
Many of these were from veterans who had served in the 
various branches of the United States Armed Forces.  These 
statements all attested to the fact that, aside from routine 
first aid training during basic training, the individuals had 
no other medical training of any kind prior to going to 
Vietnam between December 1961 and May 1975, including the 
aforementioned 20 hour emergency medical care training.  A 
number of additional lay statements were submitted from 
individuals who knew the veteran.  These were to the effect 
that the veteran was a very responsible, upstanding 
individual of good moral character who was actively involved 
in his community and did not go "carousing."

A printout was received in November 1994 that purportedly 
identifies a September 1994 VFW magazine article listing of 
various veterans who had served in Vietnam and developed 
hepatitis or cirrhosis. 

The appellant's case was remanded by the Board in November 
1996 for additional development.  It was requested that the 
RO should attempt to verify, if possible, information that 
would indicate whether the veteran came into contact with 
blood or blood products while in Vietnam.  It was stated that 
this should include attempting to ascertain whether the 
veteran's duties involved assisting with the wounded and 
whether someone named "Andrew" in the veteran's unit was 
killed during his service in Vietnam.  It was also directed 
that the RO should request information as to whether the 
veteran's unit came under enemy attack during his service in 
Vietnam and whether those attacks resulted in any casualties.  

Pursuant to the Board's remand decision, the RO, in December 
1996, requested copies from the National Personnel Records 
Center (NPRC) of any available morning reports for the 
veteran's company for the period from early November 1968 to 
late May 1969.  A March 1997 statement from NPRC indicates 
that the Center was unable to perform the extensive research 
requested because of staffing and budget limitations.  It was 
also indicated that if the RO wished to verify a specific 
event or personnel action, the month/year in which it 
occurred should be furnished and NPRC would conduct a limited 
search for the desired information.  In response to this 
statement, the RO, in June 1997, again requested morning 
reports, but this time for the period from February 1969 
through late May 1969.  However, in August 1997, NPRC 
informed the RO that they must list the complete name of the 
unit the veteran was assigned to.  In October 1997, the RO 
made yet another request for information and specifically 
noted that veteran's company and period of time in service.  
However, the RO incorrectly listed the veteran's company as 
being a part of the 23rd Signal Battalion instead of the 53rd.  
A December 16, 1997 statement from NPRC stated that they were 
unable to identify the 23rd Signal Battalion.  The RO sent a 
corrected request that listed the veteran's company as part 
of the 53rd Signal Battalion.  A December 17, 1997 statement 
from NPRC stated a search of morning reports for February to 
May 1969 failed to identify the veteran.  

In January 1998, the RO requested copies of morning reports 
for the veteran's company for the period from November 1968 
to February 1969.  In March 1998, a response was received 
that included copies of two reports from November 1968 that 
listed the veteran. 

In March 1998, the RO wrote to the U.S. Army Services Center 
for Research of Unit Records (USASCRUR) and provided 
information pertaining to the veteran's service in Vietnam 
and requested that any available information be provided 
pertaining to the reported death of an individual named 
"Andrew", whether the veteran's until came under attack and 
whether those attacks resulted in any casualties, and whether 
the veteran's duties in Vietnam involved tending to the 
wounded or assisting in the handling of the bodies of the 
dead.     

An October 1998 letter from USASCRUR was received, including 
an extract from a recommendation for unit award documenting 
an attack in February 1969 at Long Binh, which was the 
documented main base area location for the veteran's unit of 
assignment, the 53rd Signal Battalion.  It was also reported 
that Army records documented numerous attacks at this 
location during the period of the veteran's service in 
Vietnam.  It was further noted that although morning reports 
submitted by the veteran's unit listed an "Andrews" as 
assigned to the unit in 1968, this individual was not listed 
on available Army casualty data.  It was noted that 
additional documents could be requested from NPRC.  Further 
noted was the fact that a morning report roster submitted in 
March 1969 listed the veteran's primary MOS and duty MOS as 
31M40, Radio and Relay Operator.  Therefore, USASCRUR was 
unable to document that the veteran performed graves 
registration type duties or assisted with casualties.  It was 
noted that additional information concerning the veteran's 
duties in Vietnam should be in his official military 
personnel file, which could be requested from NPRC.

The Board has conducted an Internet search of a Vietnam 
Casualties Database located at 
http://www.lineages.com/vault/VietCas_details.asp.  This 
search revealed that there were three individuals with the 
last name of Anthony who served in the Army and who were 
killed in Vietnam during the period from November 1968 to 
June 1969.  They were:  Bobby Dean Anthony, killed January 
31, 1969; Charlie C. Anthony, killed May 12, 1969; and Gerald 
Douglas Anthony, killed May 2, 1969.  Each of these soldiers 
was killed at Ouang Ngai, South Vietnam.  This is located in 
the northern part of South Vietnam.  In contrast, the 
veteran's unit was stationed in Long Binh, which is in the 
southern part of Vietnam.  Copies of this information have 
been incorporated in the claims file and supplied to the 
appellant's representative.     

Analysis

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death and entitlement to 
accrued benefits.  After reviewing the record, the Board 
finds that her claims are plausible; therefore, they well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Evidentiary assertions must be accepted as true for the 
purpose of determining whether a claim is well grounded.  
See, King v. Brown, 5 Vet. App. 19, 21 (1993).

The Board is also satisfied that all relevant facts have now 
been properly developed and no further assistance is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a). 

Service connection for cause of death

Service connection is warranted for the cause of the 
veteran's death if the evidence establishes that a service-
connected disability was either the principal or a 
contributing cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  A disability is deemed to be service connected when 
it is incurred in or aggravated by service.  38 C.F.R. 
§ 3.303.  Additionally, special presumptive provisions 
provide that if cirrhosis is first manifested to a 
compensable degree within one year of separation from 
service, service connection will also be warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

At the time of the veteran's death, service connection had 
not been established for any disabilities.  The appellant 
does not contend, nor does the evidence suggest, that any of 
the conditions shown on the certificate of death as being the 
causes of the veteran's death were either diagnosed during 
service or for many years thereafter.  Rather, she contends 
that the veteran was exposed to blood in Vietnam.  In turn, 
this exposure led to an infection that ultimately led to the 
development of the conditions that resulted in his death.

The record shows that the veteran was first diagnosed with 
chronic hepatitis B infection and cirrhosis of the liver in 
the 1990s, more than 20 years after his separation from 
service.  Thus, there is no basis for finding that the 
veteran's chronic hepatitis B infection or cirrhosis of the 
liver warrant should be service connected as having been 
diagnosed in service or within the presumptive period 
following separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  

The appellant and the veteran's brother each testified that 
the veteran discussed being exposed to blood when he 
"treated the wounded," and that a friend of his had bled 
and died in his arms.  The appellant has submitted various 
letters from two private physicians who treated the veteran 
which note a history of "repeated exposure" to blood and 
blood products while treating the wounded and assisting with 
the dead during combat in Vietnam.  The physicians opined 
that the veteran's hepatitis B infection was the result of 
this exposure to blood.   

The Board notes that 38 U.S.C.A. § 1154(b) (West 1991) 
provides that in the case of any veteran who engaged in 
combat with the enemy in active service during a period of 
war, campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  In the present case, however, there is nothing in 
the veteran's service medical records or service personnel 
records that shows he was involved in combat or that any of 
his duties included service as a corpsman.  Rather, his MOS 
during the period of his service in Vietnam was strictly in 
the communications field.  There is no contemporaneous 
evidence suggesting otherwise.  Thus, Section 1154(b) does 
not apply in this case.  

Secondly, nothing in the veteran's service records shows that 
he was exposed to blood or blood products in service or that 
he treated the wounded or assisted with remains during his 
Vietnam service.  The mere fact that he received emergency 
medical care training prior to going to Vietnam and that 
other service members did not receive such training does not 
presumptively establish that he was exposed, or even raise a 
reasonable doubt that he was exposed to blood in Vietnam.  
Finally, the document that referred to a magazine article 
listing other veterans who served in Vietnam and who later 
contracted hepatitis or cirrhosis is not relevant to whether 
this particular veteran was exposed to hepatitis by exposure 
to blood and bodily remains while in Vietnam.  Cf. Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  

The various lay statements and the letter from the director 
of a local veterans services office reflect highly upon the 
character of the veteran.  While these statements are all 
probative in showing that the veteran was not likely to have 
been exposed to hepatitis B through many common sources, they 
also do not show that he was exposed to blood or contracted 
hepatitis B while in Vietnam.

In light of the veteran's service records which show that he 
was only involved in communications while in Vietnam, the 
Board finds that the uncorroborated and unsupported testimony 
of the appellant and the veteran's brother, as well as any 
reported history provided by the veteran himself which might 
be inferred from the physicians' letters, to be insufficient 
to show that the veteran was actually exposed to blood or 
blood products at any time during service.  Moreover, the 
claims that the veteran served either in combat or as a 
corpsman are not credible in light of the contemporaneously 
recorded military records and the veteran's MOS.

Likewise, no credible evidence has been submitted to support 
the claim made by the appellant and the veteran's brother 
that a friend of the veteran's named Anthony bled and died in 
his arms.  The only individuals with the last name of Anthony 
who served in the Army and were killed in Vietnam during the 
term that the veteran was in country were each killed in the 
northern part of Vietnam.  However, the veteran was stationed 
at Long Binh, hundreds of miles away in the southern part of 
Vietnam.  Thus, there is no credible supporting evidence 
concerning this assertion. 

The letters from the doctors make clear that their opinions 
linking hepatitis B infection to the veteran's period of 
service are based entirely upon a history of the veteran 
actually having been exposed to blood and blood products on a 
number of occasions while treating the wounded and assisting 
with the dead.  In fact, some of the letters rely on the 
assertion that the veteran served as a combat medic.  Such a 
history is inconsistent with the veteran's MOS and service 
records, and again there is no reasonable proof to conclude 
that anyone bled and died in the veteran's arms.  The Board 
is not bound to accept medical opinions which are based on a 
history that is unsupported by the evidence.  See, Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (An opinion based upon 
an inaccurate factual premise has no probative value).    

Therefore, since there is nothing in the service records 
showing that the veteran engaged in combat, since there is 
nothing showing that he was exposed to blood or blood 
products during his service in Vietnam, and since the 
accounts of treating the wounded and deceased on numerous 
occasions are inconsistent with the contemporaneously 
recorded service records showing an MOS in communications, 
the Board finds that there is no basis to conclude that the 
veteran actually had the reported exposure to blood during 
service.  Therefore, the opinions of Drs. Szemetylo and 
Kirkpatrick linking hepatitis B infection to service are 
refuted.  As there is no other competent basis upon relating 
the veteran's hepatitis B infection or any of the other 
conditions resulting in his death to his military service, 
the Board finds that the preponderance of the evidence is 
against the claim.  Accordingly, service connection for the 
cause of the veteran's death is denied.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Accrued benefits

Under the law, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
the Secretary.  38 U.S.C.A. § 5101(a).  Periodic monetary 
benefits to which an individual was entitled at death under 
existing ratings or decisions and due and unpaid for a period 
not to exceed two years, shall, upon the death of such 
individual be paid to the living person first listed below: 
the veteran's spouse, the veteran's children (in equal 
shares), the veteran's dependent parents (in equal shares).  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

The United States Court of Appeals for the Federal Circuit 
has determined that 38 U.S.C.A. § 5101  and § 5121, read 
together, compel the conclusion that, "in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones v. West, 136 F.3d 1296, 
1299 (Fed.Cir. 1998).

In this case, while no existing rating entitled the veteran 
to periodic monthly benefits at the time of his death, he had 
pending claims seeking entitlement to service connection for 
chronic hepatitis B infection and cirrhosis of the liver, and 
the appellant submitted an application with VA within one 
year of his death that constituted a timely application with 
VA for accrued benefits.  Thus, she has meet the initial 
legal requirements necessary to qualify for accrued benefits.  
However, as discussed above, the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death has been denied by the Board, based upon its 
finding that the disabilities resulting in his death were not 
related to his period of service.  For the same reasons 
discussed above in denying service connection for the cause 
of the veteran's death, the claims of entitlement to service 
connection for chronic hepatitis B infection and cirrhosis of 
the liver for purposes of accrued benefits are also denied.  
Therefore, entitlement to accrued benefits is not 
established.  38 U.S.C.A. §§ 5101, 5121; 38 C.F.R. § 3.1000. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
  The Board concedes that the soldier involved may have had a first name of Anthony.  Significantly, 
however, without further information as to the approximate date of death, place of death, unit of assignment, 
etc. for this "Anthony Doe," further development would be an unwarranted fishing expedition for evidence 
that may not even exist.  Gobber v. Derwinski, 2 Vet. App. 470, 471 (1992).

